BOWEN, Presiding Judge.
Luis Debiu Blanco was convicted of four separate offenses of burglary in the third degree and sentenced to seven years in each case.
In Blanco v. State, 485 So.2d 1217 (Ala.Cr.App.1986), this Court affirmed Blanco’s conviction for yet another separate burglary, finding (1) that the chain of custody of Blanco’s fingerprints and palm prints was sufficiently established to render the challenged exhibits admissible and (2) that Blanco’s prints found at the scene of the burglary in places where he had no legitimate reason to be constituted sufficient evidence to support the jury’s verdict. Those same issues are raised on this appeal in regard to different burglaries. For purposes of the legal issues involved on both appeals, the facts are substantially identical. Therefore, we affirm Blanco’s four convictions involved in this appeal on authority of Blanco v. State, 485 So.2d 1217 (Ala.Cr.App.1986).
AFFIRMED.
All Judges concur.